DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on May 13, 2022.  As directed by the amendment: claims 1, 3, and 6 have been amended, claims 2 and 5 have been canceled, and new claims 9 and 10 have been added.  Thus, claims 1, 3, 4, and 6-10 are presently pending in the application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 20, 2018.  It is noted, however, that applicant has not filed a certified copy of the JP 2018238618 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 9, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no English language copy of the JP 3183276 and JP 6211224 references have been received in this application.

Drawings
The drawings are objected to because the leader lines associated with reference character “110” in Figs. 8A and 8B appear to be pointing to three separate structures with the same reference number.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 10 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the originally filed disclosure does not provide support for “the cross-sectional surface---is asymmetrical” as recited in currently amended claim 4 lines 3-4.  Therefore, the term “the cross-sectional surface---is asymmetrical” constitutes new matter.  For purposes of examination, the claim will be interpreted as reading “wherein halves of the health instrument on either side of the midpoint of the treatment portion in the length direction, are asymmetrical in shape” in accordance with Paras. 14, 31, and 60 and Figs. 2 and 6A-6C of the instant application.
Specifically, the originally filed disclosure does not provide support for “wherein the metallic material is a polycarbonate resin” as recited in currently amended claim 10 line 2.  Therefore, the term “wherein the metallic material is a polycarbonate resin” constitutes new matter.  For the purposes of examination, the claim will be interpreted to read “wherein the resin material is a polycarbonate resin.”

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 10, line 2 recites the limitation “wherein the metallic material is a polycarbonate resin,” which renders the claim unclear.  It is unclear how a resin can be a metallic material.  For the purposes of examination, the claim will be interpreted to read “wherein the resin material is a polycarbonate resin.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. Pub. 2019/0008716 to Giddings et al (herein Giddings).
Regarding claim 1, Giddings discloses a health instrument (tissue manipulation tool 1, Fig. 1) comprising two grip portions (at least the four corners of the tool 1 can be used as a grip portion, see Figs. 19A-25C where the shaded portions represents the various ways the tool 1 is gripped, Paras. 34-56 and the abstract, the first grip portion being designated as the portion containing levered pressure surface 22 [upper left of Fig. 1] and the second grip portion being designated as the portion containing stripper 28 [bottom right of Fig. 1], Fig. 1) and a treatment portion extending along a length direction of the health instrument between the two grip portions (the middle of the tool 1 between massage edge 24 and adhesion release blade edge 21 forms a treatment portion, Fig. 1), 5wherein the treatment portion has a curved portion in a width direction of the health instrument (profile of manipulation tool 1 is curved in several locations, cf. Figs. 1 and 5), and in a cross-sectional surface, which is obtained at a midpoint of the treatment portion in the length direction, has four or more protrusions on a surface (see annotated figure below), wherein the four or more protrusions include at least a first protrusion (see annotated figure above), a second protrusion (see annotated figure), and a third protrusion (see annotated figure), a longest protrusion among the four or more protrusions is the first protrusion (see annotated figure), and protrusions adjacent on the first protrusion are the second protrusion and the third protrusion (see annotated figure), one or both of a surface between the first protrusion and the second protrusion and a surface between the first protrusion and the third protrusion are curved surfaces having a smooth curve (the surface extending between the first protrusion and both the second and third protrusions are continuous smooth curve, see annotated figure below, the Examiner notes that Applicant amended the claim language to clarify the term “smooth” in the geometric sense in accordance with the Examiner’s suggestion [see Para. 18 of the non-final rejection mailed February 16, 2022], therefore the claim limitation is being interpreted as referring to a geometrically smooth curve), and a press portion, which is curved inward, is provided between each of the two grip portions and the treatment portion (the portions connecting the levered pressure surface 22 and stripper 28 to the center of the tool in the vicinity of digit indentation 20 are curved inward and serve as press portions in that a finger could be placed there and pressed inward, Fig. 1).

    PNG
    media_image1.png
    581
    513
    media_image1.png
    Greyscale

Annotated Fig. 5 of Giddings
Regarding claim 4, Giddings discloses wherein the cross-sectional surface, which is obtained at the midpoint of the treatment portion in the length direction, is asymmetrical in shape (the midpoint of the treatment portion of tool 1 is located approximately in the line connecting reference characters 21 and 24 in Fig. 1, the portions of the tool on either side of that midpoint are asymmetric, Fig. 1, note that Examiner is interpreting this claim limitation as described above in Para. 8 above).
Regarding claim 8, Giddings discloses wherein the health instrument is formed of at least one of a metallic material, a woody material, and a resin material (physical therapy tool 1 may be formed of metals [such as steel, titanium, or aluminum], wood, or resin, Para. 140).
Regarding claim 9, Giddings discloses wherein the metallic metal is an aluminum (the tool 1 may be formed of metals, one of which being aluminum, Para. 140).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Giddings, as applied to claim 1 above, in view of US Pat. Pub. 2001/0051778 to Sevier et al (herein Sevier).
Regarding claim 3, Giddings discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1. 
Giddings further discloses wherein the four or more protrusions further include a fourth protrusion (see annotated figure), a fifth protrusion (see annotated figure), and a sixth protrusion (see annotated figure), a protrusion adjacent to the second protrusion is the fourth protrusion (see annotated figure), a protrusion adjacent to the third protrusion is the fifth protrusion (see annotated figure), and a protrusion positioned between the fourth protrusion and the fifth protrusion is the sixth protrusion (see annotated figure), one or both of a surface between the fourth protrusion and the sixth protrusion and a surface between the fifth protrusion and the sixth protrusion are curved surfaces (see annotated figure) which are concave inward in the cross-sectional surface (the surface between the fifth and sixth projection is concave, see annotated figure and Fig. 1).  Giddings, as modified above, does not disclose the curved surfaces are rough surfaces.
However, Sevier teaches a soft tissue fibrotic treatment instrument (10, Fig. 1) including the curved surfaces are rough surfaces (the surface between junctions 17 and upper edge 18 includes a plurality of raised surface nubs 33, Para. 53, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curved surface between the fifth and sixth protrusions of modified Giddings to include raised texture as taught by Sevier in order to provide an alternative non-slip surface by which the device can be grasped by the user (Sevier Para. 53).

Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Giddings, as applied to claim 1, in view of US D712,563 to Pursel et al (herein Pursel).
Regarding claim 6, Matsushita discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Giddings further discloses wherein at least one of the two grip portions has a spoon-shaped portion (levered pressure surface 22 forms a spoon shape, cf. Figs. 1, 3, and 7) and an edge (disc edge 23, Fig. 1).  Giddings does not disclose wherein the spoon-shaped portion is concave.
However, Pursel teaches a physical therapy tool (Fig. 10) including wherein the spoon-shaped portion is concave (grip of the therapy tool includes a recessed, spoon-shaped grip which is concave inward, see Fig. 10 and annotated figure below).

    PNG
    media_image2.png
    215
    397
    media_image2.png
    Greyscale

Partial Annotated Fig. 10 of Pursel
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spoon shape of the grip portion of Giddings to be concave as taught by Pursel in order to facilitate a more secure grasp of the user’s hand on the grip portion.
Regarding claim 7, the modified Matsushita discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.
Modified Giddings further discloses wherein a communication portion is provided between the spoon-shaped concave portion and the treatment portion (portion of tool 1 between the disc edge 23/levered pressure surface 22 and the center of the tool near digit indentation 20, Fig. 1).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Giddings, as applied to claim 8 above, and further in view of US Pat. Pub. 2013/0158602 to Harada (herein Harada).
Regarding claim 10, Giddings discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.  Giddings discloses the therapy tool (1, Fig. 1) being formed of a resin (Para. 140); but does not explicitly disclose wherein the resin material is a polycarbonate resin (note that Examiner is interpreting the claim as described above in Paras. 9 and 12).
However, Harada teaches a chiropractic apparatus (Fig. 1a) including wherein the resin material is a polycarbonate resin (release-surface means 3, which contacts the patient, can be formed of polycarbonate resin, Para. 98, Fig. 1a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool material of Giddings to be formed of polycarbonate resin as taught by Harada in order to utilize a well-known material with the expected result of a durable and low cost therapy tool.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785    

                                                                                                                                                                                                                                                                                                                                                                                                          /JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785